DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/28/2021 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 6-8, 10, 12-13, 16-18, 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over of Martin et al. (US 2010/0190197) in view of Li et al. (US2013/0122539) and further in view of Okumura et al. (US 2006/0252044) .

Regarding claim 1 Martin et al. discloses spheroid promoting cell culture insert comprising: 

A first insert and a second insert each  comprising a body sized for insert into a reservoir of a cell culture device, said body having a first open end, a second end defining an opening, and one or more sidewalls extending from the first open end to the second end; wherein the one or more sidewalls comprise a lower sidewall portion proximate the second end which are sloped; and a porous membrane disposed over the opening of the second end. (See Martin Abstract and Fig. 1A wherein a body 102 or 104 is sized for insert into a reservoir 106. Said body has a first open top end and a second end defining an opening covered by a porous membrane 112 or 118.  The device comprises with sloped walls extending between the ends, thus lower sidewall portion of the entire sidewall is also sloped).
wherein a first cell culture insert is configured to be positioned in an interior of the reservoir to retain the second end of the first cell culture insert above a bottom of the reservoir, wherein the porous membrane of the first cell culture insert has an arcuate shape; and wherein a second insert comprises a first open end, a second end defining an opening and one or more sidewalls extending from the first open end to 
Martin does not specifically disclose the porous membranes having an array of microwells.
Li et al. discloses a porous membrane substrate having an array of microwells, wherein each microwell comprises a top aperture, a sidewall, and a bottom, and wherein at least a portion of the bottom is non-adherent to cells. (See Li Abstract, Figs.2,3, and 6, [0007]-[0021], and [0072] wherein a porous substrate for use in cell culture and drug testing comprises an array of microwells each with a top aperture, a sidewall, and a bottom, and wherein the bottom is formed from su-8 a material which is naturally non-adherent to cells.)
	It would have been obvious to one of ordinary skill in the art at the time of filing to provide porous membranes as described by Li et al. in the device of Martin because such a porous membrane is known to be utilized in cell culture and drug testing devices such as those described by Martin and such a porous membrane has biological cell compatibility, uniformity, and low cost as would be desirable in the device of Martin and one would have a reasonable expectation of success in utilizing such a membrane in the device of Martin.

Modified Martin does not specifically disclose the porous membranes having an arcuate shape.



It would have been obvious to one of ordinary skill in the art at the time of invention to form membranes in an arcuate shape with include edges as described by Okumura et al. in the device of modified Martin because such shaped filters are known to be utilized when separating biological materials and such a shape prevents the undesirable buildup of materials at the filter edge was would be desirable in the device of modified Martin.
Furthermore it is noted that such a modification would have required a mere change in shape of the membrane which would have been obvious to one of ordinary skill in the art at the time of filing because the change in configuration of shape of a device is obvious absent persuasive evidence that the particular configuration is significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  

Additionally in regards to a lower portion of the sidewall being slopped it is noted that such a modification would have required a mere change in shape of the sidewall which would have been obvious to one of ordinary skill in the art at the time of filing because the change in configuration of shape of a device is obvious absent persuasive evidence that the particular configuration is significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  



Regarding claims 2-3 modified Martin discloses all the claim limitations as set forth above but does not specifically disclose wherein said opening of said second ends have a diametric dimension in a range from 200 µm to 750 µm.
It is noted that such a modification would have involved a mere change in the size (or dimension) of a component which would have been obvious to one of ordinary skill in the art at the time of filing.  A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device,  Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  
Regarding claim 4 modified Martin discloses all the claim limitations as set forth above as well as the device wherein at least a portion of the one or more sidewalls of the body is non-adherent to cells. (See Martin [0037] wherein the sidewalls are formed from polymers which are non-adherent to cells.)

Regarding claim 7 modified Martin discloses all the claim limitations as set forth above as well as the device wherein a portion of a microwell of the array of microwells at least partially defines a spheroid confinement volume.  (See Martin Figs. 6-7 wherein the sidewalls of the microwells array confine materials including cells and thus define a spheroid confinement volume, i.e. an area in which a spheroid may be placed and confined.)
Regarding claim 8 modified Martin discloses all the claim limitations as set forth above as well as the device wherein    a depth of the spheroid confinement volume is in a range from 100 µm to 500 µm. (See LI [0045] wherein the thickness of the support layer which corresponds to the depth of the microwells and depth of spheroid confinement volume is 100 to 500 µm)
Regarding claims 10 and 12 modified Martin discloses all the claim limitations as set forth above as well as the device wherein the interior of the first insert, when the first insert is positioned in the interior of the reservoir, is in fluid communication with the interior of the reservoir only through the porous membrane disposed over the opening of the second end of the first insert and wherein the interior of the second insert, when the second insert is positioned in the interior of the first insert, is in fluid communication with the interior of the first insert only through the porous membrane disposed over the opening of the second end of the second insert. (See Martin Fig. 1C and [0022]-[0027] wherein the interior of the first insert is in fluid communication with the reservoir only through its porous membrane and the interior of the second insert is in fluid communication with the first reservoir only through its porous membrane.)


Regarding claim 16 Martin discloses a spheroid promoting cell culture insert comprising: a body having a first open end, a second end, and one or more sloped sidewalls extending from the first open end to the second end comprising a sloped lower sidewall portion proximate the second end; wherein the second end comprises a porous substrate. (See Martin Abstract and Fig. 1A wherein a body has a first open top end 130 and a second end with sloped sidewalls including a lower sidewall portion extending between the two ends wherein the second end comprises a porous substrate 112 to contain cells thereon for testing.)
Li et al. discloses a porous membrane substrate having an array of microwells, wherein each microwell comprises a top aperture, a sidewall, and a bottom, and wherein at least a portion of the bottom is non-adherent to cells. (See Li Abstract, Figs.2,3, and 6, [0007]-[0021], and [0072] wherein a porous substrate for use in cell culture and drug testing comprises an array of microwells each with a top aperture, a sidewall, and a bottom, and wherein the bottom is formed from su-8 a material which is naturally non-adherent to cells.)
	It would have been obvious to one of ordinary skill in the art at the time of filing to provide a porous membrane as described by Li et al. in the device of Martin because such a porous membrane is known to be utilized in cell culture and drug testing devices such as those described by Martin and such a porous membrane has biological cell compatibility, uniformity, and low cost as would be desirable in the 

Modified Martin does not specifically disclose the porous membrane having an arcuate shape.

Okumura et al. discloses a porous membrane for filtering of biological materials and wherein edges of the filter are inclined so as to form an arcuate top surface of the membrane in order to prevent unwanted accumulation of materials at the edge of the wall. (See Okumura Abstract, Fig. 10(b) and [0199]-[0200] wherein an edge 28 of a porous membrane is formed in a curved manner such that the membrane has an arcuate shape preventing unwanted accumulation of particles at the edge of the porous membrane.)

It would have been obvious to one of ordinary skill in the art at the time of invention to form a membrane in an arcuate shape with include edges as described by Okumura et al. in the device of modified Martin because such shaped filters are known to be utilized when separating biological materials and such a shape prevents the undesirable buildup of materials at the filter edge was would be desirable in the device of modified Martin.
Furthermore it is noted that such a modification would have required a mere change in shape of the membrane which would have been obvious to one of ordinary skill in the art at the time of filing because the change in configuration of shape of a device is obvious absent persuasive evidence that the particular configuration is significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  
Additionally in regards to a lower portion of the sidewall being slopped it is noted that such a modification would have required a mere change in shape of the sidewall which would have been obvious to one of ordinary skill in the art at the time of filing because the change in configuration of 


It is noted that limitations directed to materials worked on, i.e. spheroids, and intended uses, i.e. forming spheroids, do not define structural elements which differentiate the claimed invention from the cited prior art as the cited prior art is fully capable holding and forming spheroids do to the biological compatibility of the materials utilized as well as the size of the wells which are fully capable of holding and forming spheroids if one so wished. (See MPEP 2114 and 2115).

Regarding claim 17 modified Martin discloses all the claim limitations as set forth above as well as the device wherein at least a portion of a microwell in the array of microwells is coated with material that is non-adherent to cells. (See Li [0070] wherein the microwells are coated with a material that is non-adherent to cells, i.e.plasma treatment and anti-fouling coating)
Regarding claim 18 modified Martin discloses all the claim limitations as set forth above as well as the device wherein at least a portion of the porous membrane is configured to attach to cells cultured in the array of microwells.  (See Li [0070] wherein the microwells are coated with am extracellular matrix or matrigel that attaches to cells in the microwells.)

Regarding claim 21 modified Martin discloses all the claim limitations as set forth above as well as the device wherein a portion of the microwell in the array of microwells defines a spheroid confinement volume. (See Martin Figs. 6-7 wherein the sidewalls of the microwells array confine materials 
Regarding claim 22 Martin discloses all the claim limitations as set forth above as well as the microwells have a diametric dimension which ranges dependinding upon pore size. (See Li [0047]) but does not specifically disclose a diametric dimension of the spheroid confinement volume is in a range from 200 µm to 500 µm.
It is noted that such a modification would have involved a mere change in the size (or dimension) of a component which would have been obvious to one of ordairny skill in the art at the time of filing.  A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device,  Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over of Martin et al. (US 2010/0190197) Martin et al. (US 2010/0190197) in view of Li et al. (US2013/0122539) and Okumura et al. (US 2006/0252044)   applied to claims above, and further in view of Ejiri et al. (US 2014/0227784)
Regarding claim 20 modified Martin discloses all the claim limitations as set forth above but does not specifically disclose wherein at least a portion of a microwell in the array of microwells comprises a conical shape.


It would have been obvious to one of ordinary skill in the art at the time of filing to provide the microwells of modified Martin with conical shape as described by Ejiri et al. because such shaped microwells are known in the art to be provided in cell culture testing devices such as those described by modified Martin and such shaped microwells provide for a more in vivo like environment so that cell testing may be performed in a more accurate manner as would be desirable in the device of modified Martin
Furthermore it is noted that such a modification would have required a mere change in shape of the microwells which would have been obvious to one of ordinary skill in the art at the time of filing because the change in configuration of shape of a device is obvious absent persuasive evidence that the particular configuration is significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  

Claims 23,25, 27-28, 30-34 and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over of Martin et al. (US 2010/0190197) and further in view of Li et al. (US2013/0122539).
Regarding claim 23 Martin discloses a spheroid promoting cell culture insert comprising:a body having a first open end, a second end, and one or more sidewalls extending from the first open end to the second end comprising a lower sidewall portion proximate the second end which is sloped; wherein the second 
Li et al. discloses a porous membrane substrate having an array of microwells, wherein each microwell comprises a top aperture, a sidewall, and a bottom, and wherein at least a portion of the bottom is non-adherent to cells. (See Li Abstract, Figs.2,3, and 6, [0007]-[0021], and [0072] wherein a porous substrate for use in cell culture and drug testing comprises an array of microwells each with a top aperture, a sidewall, and a bottom, and wherein the bottom is formed from su-8 a material which is naturally non-adherent to cells.)
	It would have been obvious to one of ordinary skill in the art at the time of filing to provide a porous membrane as described by Li et al. in the device of Martin because such a porous membrane is known to be utilized in cell culture and drug testing devices such as those described by Martin and such a porous membrane has biological cell compatibility, uniformity, and low cost as would be desirable in the device of Martin and one would have a reasonable expectation of success in utilizing such a membrane in the device of Martin.
Additionally in regards to a lower portion of the sidewall being slopped it is noted that such a modification would have required a mere change in shape of the sidewall which would have been obvious to one of ordinary skill in the art at the time of filing because the change in configuration of shape of a device is obvious absent persuasive evidence that the particular configuration is significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  


Regarding claim 25 modified Martin discloses all the claim limitations as set forth above as well as the device wherein the sidewalls are non-adherent to cells. (See Martin [0037] wherein the sidewalls are formed from polymers which are non-adherent to cells.)
Regarding claim 27 modified Martin discloses all the claim limitations as set forth above as well as the device wherein the microwells have a diametric dimension at the top aperture in a range from 100 pm to 1000 pm. (See Li Fig. 3 wherein the microwells have a diametric dimension at the top aperture of .78mm, i.e. 780 µm.)
Regarding claim 28 modified Martin discloses all the claim limitations as set forth above as well as the device wherein the microwells have a depth in a range from 100 µm to 500 µm. (See LI [0045] wherein the thickness of the support layer which corresponds to the depth of the microwells is 100 to 500 µm)
Regarding claim 30 modified Martin discloses all the claim limitations as set forth above as well as the device wherein at least a portion of the substrate having an array of microwells is adherent to cells. (See Li [0070] wherein the substrate comprises a coating of extracellular matrix and/or matrigel which is adherent to cells.)
Regarding claim 31 modified Martin discloses all the claim limitations as set forth above as well as the device wherein at least a portion of the substrate having an array of microwells is porous. (See Li Fig. 2 
Regarding claim 32 modified Martin discloses all the claim limitations as set forth above as well as the device wherein the substrate having an array of microwells comprises openings. (See Li Fig. 2 wherein the substrate having an array of microwells comprises openings, i.e. the tops of the microwells are open to allow cells therein.)
Regarding claim 33 modified Martin discloses all the claim limitations as set forth above as well as the device wherein the substrate having an array of microwells is adhered to, affixed to, or juxtaposed with a porous membrane. (See Li Fig. 2 wherein the substrate having an array of microwells, i.e. membrane support, is juxtaposed with a membrane having an array of micropores, i.e. it is a porous membrane.)
Regarding claim 34 modified Martin discloses all the claim limitations as set forth above as well as the device wherein the second end is covered by a porous membrane. (See Martin Fig. 1A wherein the second end is covered by a porous membrane of Li as described above.)
Regarding claim 36 modified Martin discloses all the claim limitations as set forth above as well as the device wherein the substrate having an array of micro wells comprises an array of hexagonal structures. (See Li Fig. 3 and [0043] wherein the array of microwells comprises an array of hexagonal structures.)

Claim 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over of Martin et al. (US 2010/0190197) Martin et al. (US 2010/0190197) in view of Li et al. (US2013/0122539)  applied to claims above, and further in view of Ejiri et al. (US 2014/0227784)

Ejiri et al. discloses a cell culture device for dug  and toxicity screening wherein and array microwells formed at the bottom of a cell culture device are formed with bottoms having various shapes including those with arcuate and conical shapes in order to more closely mimic in vivo environments. (See Ejiri Abstract, Figs. 3-6C, wherein a cell culture device includes an array of microwells and said microwells may have an arcuate shape as shown in Fig. 6A and/or a conical shape as shown in Figs. 6B-6C)

It would have been obvious to one of ordinary skill in the art at the time of filing to provide the microwells of modified Martin with conical shape as described by Ejiri et al. because such shaped microwells are known in the art to be provided in cell culture testing devices such as those described by modified Martin and such shaped microwells provide for a more in vivo like environment so that cell testing may be performed in a more accurate manner as would be desirable in the device of modified Martin
Furthermore it is noted that such a modification would have required a mere change in shape of the microwells which would have been obvious to one of ordinary skill in the art at the time of filing because the change in configuration of shape of a device is obvious absent persuasive evidence that the particular configuration is significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  

Response to Arguments

Applicant's arguments filed 1/28/2021 have been fully considered but they are not persuasive.

Applicant argues that “Martin reports a permeable support device with nested inserts. Martin, paragraph [0002], Martin reports methods of forming monolayers across the permeable support for purposes of determining bioavailability of new chemical entity (NCE) testing. Martin, paragraphs [0042]-[0044] and [0051], Martin does not disclose the presently claimed feature wherein one or more sidewalls comprise a lower sidewall portion proximate the second end of the cell culture insert, and wherein the lower sidewall portion of the one or more sidewalls is sloped to encourage spheroid formation. Moreover, Martin is silent with respect to spheroids and does not disclose that the inserts are spheroid promoting inserts. Instead, Figs 1A-1C of Martin show the cells formed on the membrane create a monolayer. Therefore, Martin does not disclose spheroid promoting cell culture inserts as presently claimed in amended independent claims 1,16, and 23.
Okumura, Li, and Ejiri do not remedy the deficiencies of Martin. Okumura reports a biochip with a well having a filter comprising straight pores at its bottom. Okumura, paragraphs [0001] and [0041]. Li reports a microsieve comprising two asymmetric layers for rapid filtration of cells and particles. Li, paragraphs [0002]-[0007], Ejiri reports devices and methods for culturing spheroids in culture spaces formed by walls and a bottom portion, which is a substrate of the culture chamber. Ejiri, paragraphs [0030]-[0037], However, Okumura, Li, and Ejiri do not disclose a spheroid promoting cell culture insert having one or more sidewalls comprising a lower sidewall portion that is proximate to a second end of the insert and wherein the lower sidewall portion is sloped to encourage spheroid formation. Therefore, Okumura, Li, and Ejiri do not disclose a spheroid promoting cell culture insert as presently claimed in amended independent claims 1,16, and 23.”

Applicant’s arguments rely on language solely recited in preamble recitations in the claims. When reading the preamble in the context of the entire claim, the recitation “spheroid promoting” is Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.
In response to applicant's argument that the prior art is not utilized for culturing spheroids, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In this case the inserts, porous membrane, and microwells of the prior art are formed from biologically compatible materials and are sized appropriately to hold spheroids and thus are fully capable of culturing and forming spheroids. Such limitations are directed to materials worked on and intended uses of the claimed inventions which do not recite structural elements which differentiate the claimed invention from the cited prior art. See MPEP 2114 and 2115.
Applicant has not described why the cited prior art is incapable of promoting spheroid formation but merely argues the prior art does not discuss these intended uses.  This is not persuasive as the prior art is fully capable of so doing for the reasons discussed above and applicant has provided no contrary evidence or argument showing why this is not the case.
Furthermore in regards to a lower sidewall portion proximate the second end of the inserts being sloped it is noted that Martin discloses the entire sidewall is sloped from the first end to the second end, as shown in the Figs., and thus a lower portion of the sidewall is also sloped.  Furthermore even assuming arguendo with respect to the slope of the sidewalls including a lower portion thereof it is noted that such a modification would have required a mere change in shape of the sidewall which would have been obvious for the reasons stated in the rejections above.


Conclusion

All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M HURST whose telephone number is (571)270-7065.  The examiner can normally be reached on M-F 7AM-4PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JONATHAN M HURST/               Primary Examiner, Art Unit 1799